             Case 3:19-cv-04092 Document 1 Filed 07/17/19 Page 1 of 8

 1   Daniel T. Schmaeling, Esq.
     State Bar # 143691
 2   LAW OFFICES OF
     YEMPUKU, WETTERS & MCNAMARA
 3   2180 Harvard Street, Suite 375
     Sacramento, CA 95815
 4   Telephone: 916-649-8333
     Facsimile: 603-334-7903
 5
     Attorneys for Plaintiff, GENERAL
 6   INSURANCE COMPANY OF AMERICA
 7

 8                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 9

10
     GENERAL INSURANCE COMPANY OF                        CASE NO.
11   AMERICA,
                                                         COMPLAINT
12        Plaintiff,

13   v.
                                                         JURY TRIAL DEMANDED
14   AMAZON.COM SERVICES, INC.; SAMSUNG
     ELECTRONICS AMERICA, INC.; and DOES 1
15   through 25, inclusive,

16        Defendants.

17

18            Plaintiff, GENERAL INSURANCE COMPANY OF AMERICA complains of
19   AMAZON.COM SERVICES, INC..; SAMSUNG ELECTRONICS AMERICA, INC.: and
20   DOES 1 through 25, inclusive, Defendants herein, and in support would show as follows:
21

22                                           I. PARTIES

23
              1.       Plaintiff, GENERAL INSURANCE COMPANY OF AMERICA (“GENERAL
24
     INSURANCE”) was, and now is a corporation duly organized and existing under the laws of
25
     the State of California, authorized to do, and is doing, business as a multiple line insurance
26
     business in the State of California. At all times herein mentioned, Daisy Vanesa Garcia
27
     ("INSURED") was the insured of Plaintiff under a policy of insurance issued to her by
28
     Plaintiff.
                                                1
                                     COMPLAINT FOR DAMAGES
                                   Case 3:19-cv-04092 Document 1 Filed 07/17/19 Page 2 of 8


                      1             2.      At all times herein mentioned, Defendant, AMAZON.COM SERVICES, INC.

                      2      (“AMAZON”) was, and now is a corporation duly organized and existing under the laws of the

                      3      State of California, authorized to do and is doing business in the State of California and may be

                      4      served with the Summons and Complaint via their Agent for Service of Process: Corporation

                      5      Service Company, 410 Terry Ave North, Seattle, WA 98109.

                      6             3.      At all times herein mentioned, Defendant, SAMSUNG ELECTRONICS

                      7      AMERICA, INC.; (“SAMSUNG”) was, and now is a corporation duly organized and existing

                      8      under the laws of the State of California, authorized to do and is doing business in the State of

                      9      California and may be served with the Summons and Complaint via their Agent for Service of

                    10       Process: C T Corporation System, 85 Challenger Road, Ridgefield Park, NJ 07660.

                    11              4.      The true names and capacities, and/or legal responsibility for the damages

                    12       herein alleged whether individual, corporate, associate or otherwise, of Defendants named

                    13       herein as DOES 1 through 25, inclusive, and each of them, are unknown to Plaintiff who

                    14       therefore sue said Defendants by such fictitious names. Plaintiff will amend this Complaint to

                    15       allege the true names, capacities and liabilities of DOES 1 through 25 when ascertained.

                    16              5.      Plaintiff is informed and believes and thereon allege that each of the named

                    17       Defendants, and DOES 1 through 25, are legally responsible in some manner for the damages

                    18       sustained by plaintiffs.

                    19              6.      At all times herein mentioned, Daisy Vanesa Garcia ("INSURED") whose

                    20       property is located at 901 Robert Dr., Hollister, CA 95023-2411, was the insured of

                    21       GENERAL INSURANCE COMPANY OF AMERICA under a policy of insurance, which

                    22       covered, among other things, the subject property, under the terms of which Plaintiff insured

                    23       against, among other risks, certain loss or damage by reason of negligence to said property.

                    24              7.      At some time prior to July 9, 2016, Defendants, AMAZON.COM SERVICES,

                    25       INC.; SAMSUNG ELECTRONICS AMERICA, INC.; and DOES 1 through 25, inclusive,

                    26       inclusive, installed, repaired, maintained, designed, manufactured, supplied, retailed,

                    27       assembled and/or modified the Hoverboard (“PRODUCT”).

                    28       ///
                                                                         2
LAW OFFI CE S OF YEMP UKU,
 W E T T E RS & MCNAMARA                                      COMPLAINT FOR DAMAGES
     ATTORNEYS AT LAW
                                   Case 3:19-cv-04092 Document 1 Filed 07/17/19 Page 3 of 8


                      1              8.         On or about July 9, 2016, said PRODUCT failed and, as a direct and proximate

                      2      result of said failure, INSURED’s property sustained serious fire damage.

                      3                                          FIRST CAUSE OF ACTION

                      4                                        AGAINST ALL DEFENDANTS

                      5                                                   [Negligence]

                      6              9.         Plaintiff repeats and re-alleges each and every allegation contained in

                      7      paragraphs 1 through 8 inclusive, and incorporates the same herein by reference as though

                      8      fully set forth.

                      9              10.        Each and all of the Defendants had a duty to exercise due care in regard to their

                    10       activities.

                    11               11.        Defendants, AMAZON.COM SERVICES, INC.; SAMSUNG ELECTRONICS

                    12       AMERICA, INC.; and DOES 1 through 25, inclusive, by their conduct relating to the subject

                    13       PRODUCT, breached their respective duties. This breach of duty included, but is not limited

                    14       to, negligent and careless installation, repair, maintenance, design, manufacture, supply,

                    15       assembly and/or modification of the PRODUCT and its component parts.

                    16               12.        Defendants including Defendants, AMAZON.COM SERVICES, INC.;

                    17       SAMSUNG ELECTRONICS AMERICA, INC.; and DOES 1 through 25, inclusive by their

                    18       conduct relating to the subject PRODUCT, breached their respective duties. This breach of

                    19       duty included, but is not limited to, negligent and careless installation, repair, maintenance,

                    20       design, manufacture, supply, assembly and/or modification of the subject PRODUCT and its

                    21       component parts.

                    22               13.        Plaintiff is informed and believes and thereon alleges, that the failure of the

                    23       defendants and each of them to properly inspect, maintain and warn potential users or

                    24       consumers so as to rid it of any dangerous condition, was an additional breach of duty owed to

                    25       the plaintiff amounting to negligence.

                    26               14.        Plaintiff is informed and believes and thereon alleges, the defendants and each

                    27       of them further breached their respective duties by negligently and carelessly misrepresenting

                    28       known deficiencies with the subject PRODUCT including, but not limited to, its assembly.
                                                                             3
LAW OFFI CE S OF YEMP UKU,
 W E T T E RS & MCNAMARA                                          COMPLAINT FOR DAMAGES
     ATTORNEYS AT LAW
                                   Case 3:19-cv-04092 Document 1 Filed 07/17/19 Page 4 of 8


                      1              15.        Plaintiff is informed and believes and thereon alleges, that defendants knew or

                      2      should have known of the dangerous conditions that surrounded and existed with the subject

                      3      PRODUCT and its component parts, and their use, and failed to appropriately take steps to

                      4      rectify the problem or warn INSURED and/or Plaintiff.

                      5              16.        The negligence of defendants and each of them, was the actual, legal, and

                      6      proximate cause of injuries sustained by the Plaintiff.

                      7                                        SECOND CAUSE OF ACTION

                      8                                        AGAINST ALL DEFENDANTS

                      9                                            [Strict Product Liability]

                    10               17.        Plaintiff repeats and re-alleges each and every allegation contained in

                    11       paragraphs 1 through 16 inclusive, and incorporates the same herein by reference as though

                    12       fully set forth.

                    13               18.        Defendants, AMAZON.COM SERVICES, INC.; SAMSUNG ELECTRONICS

                    14       AMERICA, INC.; and DOES 1 through 25, inclusive, were at all times herein mentioned

                    15       engaged in some aspect in the business of selling, marketing, repairing, assembling,

                    16       customizing, installing, or providing to members of the general public, the product or its

                    17       component parts herein described as a PRODUCT.                     The subject PRODUCT was

                    18       manufactured, designed, assembled, repaired, retrofitted, marketed, and sold by the Defendants

                    19       and each of them, to be used in the manner herein described.

                    20               19.        The PRODUCT sold by the Defendants and each of them, reached the

                    21       foreseeable user and/or consumer without substantial change in the condition in which it was at

                    22       the time it was sold.

                    23               20.        The subject PRODUCT sold by the Defendants and each of them, was in a

                    24       defective condition, and unreasonably dangerous when it left the hands of each of these

                    25       defendants and did not meet the reasonable expectations of the ordinary consumer and user.

                    26       Said defective condition included, but is not limited to design and manufacturing defects in

                    27       said product which caused substantial property damage to the INSURED’s property.

                    28       ///
                                                                            4
LAW OFFI CE S OF YEMP UKU,
 W E T T E RS & MCNAMARA                                         COMPLAINT FOR DAMAGES
     ATTORNEYS AT LAW
                                   Case 3:19-cv-04092 Document 1 Filed 07/17/19 Page 5 of 8


                      1              21.        The subject PRODUCT was defectively designed, assembled, manufactured,

                      2      tested and certified. Defendants, and each of them, were aware of, or should have been aware

                      3      of, the defects and/or deficiencies including, but not limited to, the defects and/or deficiencies.

                      4      Plaintiff is informed and believes and thereon alleges, that the Defendants and each of them,

                      5      failed to adequately warn owners and users of the defects in a timely and reasonable manner.

                      6              22.        Defendants and each of them, placed the PRODUCT into the channels or

                      7      streams of commerce in a defective condition and the Defendants and each of them, are strictly

                      8      liable to plaintiff under Section 402 of the Restatement (Second) of Torts and applicable

                      9      statutes and case law for the damages set forth herein.

                    10               23.        On or about July 9, 2016, as a direct and proximate result of the aforementioned

                    11       design and manufacturing defects in said product and its component parts, the PRODUCT failed

                    12       and caused fire damage to the INSURED’s property.

                    13               24.        The aforementioned conduct of the defendants and each of them directly and

                    14       proximately caused the resulting injuries and damages sustained by Plaintiff.

                    15               25.        As a further direct and proximate result of the aforementioned, but not limited to,

                    16       defects in the subject PRODUCT, design and manufacturing defects in said PRODUCT which

                    17       caused property damage to the property of the INSURED, for which Plaintiff paid INSURED for

                    18       the damage to her property. Plaintiff, under the terms of its policy, thereby became subrogated to

                    19       all of the rights of INSURED in the sum paid and Plaintiff thereby became entitled to enforce all

                    20       of the remedies of INSURED against Defendants with respect to same sum.

                    21                                           THIRD CAUSE OF ACTION

                    22                                         AGAINST ALL DEFENDANTS

                    23                                    [Breach of Implied and Express Warranties]

                    24               26.        Plaintiff repeats and re-alleges each and every allegation contained in

                    25       paragraphs 1 through 25 inclusive, and incorporates the same herein by reference as though

                    26       fully set forth.

                    27       ///

                    28       ///
                                                                             5
LAW OFFI CE S OF YEMP UKU,
 W E T T E RS & MCNAMARA                                          COMPLAINT FOR DAMAGES
     ATTORNEYS AT LAW
                                  Case 3:19-cv-04092 Document 1 Filed 07/17/19 Page 6 of 8


                      1             27.    Prior to July 9, 2016, and prior to Bthe time the PRODUCT was being used by

                      2      INSURED in the subject incident, Defendants, and each of them, impliedly warranted to

                      3      members of the general public, including INSURED, that the PRODUCT was of merchantable

                      4      quality and safe for use for which it was intended by Defendants.

                      5             28.    INSURED reasonably relied on the skill and judgment of Defendants, and each

                      6      of them, in the selection, purchase and the use of the PRODUCT.

                      7             29.    The PRODUCT was not safe for its intended use nor was it of merchantable

                      8      quality as impliedly warranted by Defendants, and each of them, in that it was defectively

                      9      designed, manufactured and marketed thereby dangerously exposing the user of said

                    10       PRODUCT and those around said user to serious injury.

                    11              30.    After INSURED suffered the damages complained of herein as a result of said

                    12       defective condition of the PRODUCT, Plaintiff is informed, believes and thereon alleges that

                    13       notice was duly given by Plaintiff and other interested parties, presently unknown, to

                    14       Defendants, in the time, manner and form prescribed by law, of the aforesaid breach of said

                    15       implied warranty.

                    16              31.    As a proximate result of the breach of said implied warranty INSURED

                    17       sustained the damages described herein above.

                    18              32.    INSURED was a foreseeable user of the said PRODUCT and suffered serious

                    19       damages while using said PRODUCT in the manner in which operators customarily and

                    20       ordinarily used the PRODUCT and in the manner in which the PRODUCT was advertised,

                    21       promoted, designed, manufactured, warranted and intended to be used by Defendants, and each

                    22       of them.

                    23              33.    Such retail sale for use by the public was accompanied separately, individually

                    24       and respectively by the Defendants, express and implied warranties that the PRODUCT was

                    25       designed for the uses to which INSURED used the PRODUCT, that the PRODUCT was

                    26       merchantable, that the PRODUCT was free from defect in its design and manufacture, and that

                    27       the PRODUCT would not harm the INSURED, its operator, if used as intended and expected

                    28       by Defendants.
                                                                        6
LAW OFFI CE S OF YEMP UKU,
 W E T T E RS & MCNAMARA                                     COMPLAINT FOR DAMAGES
     ATTORNEYS AT LAW
                                  Case 3:19-cv-04092 Document 1 Filed 07/17/19 Page 7 of 8


                      1             34.     However, Defendants, and each of them, breached their respective warranties

                      2      implied and expressed in the design, manufacture, distribution and sale of the aforementioned

                      3      PRODUCT in that the PRODUCT was not fit for the specific or ordinary purposes for which

                      4      said PRODUCT was designed and manufactured to be used. The manner in which the

                      5      PRODUCT was designed, manufactured, distributed and sold was insufficient to withstand the

                      6      normal and specified use for which it was intended to be used by INSURED. A material

                      7      component of said breaches occurred when Defendants, and each of them, willfully failed in

                      8      the design, manufacture, distribution and sale of said PRODUCT to affix proper safety devices

                      9      that if correctly designed, manufactured and installed would have prevented the damages to the

                    10       INSURED and/or Plaintiff.

                    11              35.     INSURED discovered such breach of express and implied warranties on or

                    12       about July 9, 2016 when the aforementioned PRODUCT caused damages to the INSURED as

                    13       described herein.

                    14              36.     The aforementioned conduct of the Defendants and each of them directly and

                    15       proximately caused the resulting injuries and damages sustained by Plaintiff.

                    16              37.     As a further direct and proximate result of the aforementioned design and

                    17       manufacturing defects in said PRODUCT, INSURED sustained fire damage to their property for

                    18       which Plaintiff paid INSURED certain insurance benefits. Plaintiff, under the terms of its policy,

                    19       thereby became subrogated to all of the rights of INSURED in the sum paid and Plaintiff thereby

                    20       became entitled to enforce all of the remedies of INSURED against Defendants with respect to

                    21       same sum.

                    22              WHEREFORE, Plaintiff, GENERAL INSURANCE COMPANY OF AMERICA,

                    23       demands a trial by jury and prays for judgment against Defendants, and each of them as

                    24       follows:

                    25              ON THE FIRST CAUSE OF ACTION:

                    26                      1.      For damages in an amount of $253,080.40 and/or according to proof;

                    27                      2.      For prejudgment interest;

                    28                      3.      For costs of suit incurred herein;
                                                                         7
LAW OFFI CE S OF YEMP UKU,
 W E T T E RS & MCNAMARA                                      COMPLAINT FOR DAMAGES
     ATTORNEYS AT LAW
                                  Case 3:19-cv-04092 Document 1 Filed 07/17/19 Page 8 of 8


                      1                      4.     For reasonable attorney’s fees;

                      2                      5.     For such other and further relief as the Court may deed just and proper.

                      3             ON THE SECOND CAUSE OF ACTION:

                      4                      1.     For damages in an amount of at least $253,080.40 and according to

                      5             proof;

                      6                      2.     For prejudgment interest;

                      7                      3.     For costs of suit incurred herein;

                      8                      4.     For such other and further relief as the Court may deed just and proper.

                      9             ON THE THIRD CAUSE OF ACTION:

                    10                       1.     For damages in an amount of at least $253,080.40 and according to

                    11              proof;

                    12                       2.     For prejudgment interest;

                    13                       3.     For costs of suit incurred herein;

                    14                       4.     For such other and further relief as the Court may deed just and proper.

                    15
                             Dated: July 17, 2019                               YEMPUKU, WETTERS & MCNAMARA
                    16

                    17

                    18
                                                                                By /s/ Daniel T. Schmaeling
                    19                                                             Daniel T. Schmaeling, Esq.
                    20                                                             Attorneys for Plaintiff, GENERAL
                                                                                   INSURANCE COMPANY OF
                    21                                                             AMERICA

                    22

                    23

                    24

                    25

                    26

                    27

                    28
                                                                         8
LAW OFFI CE S OF YEMP UKU,
 W E T T E RS & MCNAMARA                                      COMPLAINT FOR DAMAGES
     ATTORNEYS AT LAW
